Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Lastova, Registration No.:  33,149 on 1/12/2022.
	The application has been amended as follows:
	Please replace all previous claims with the attached amended claims, wherein:
	Claims 1-8, 10 and 12-16 are allowed.
	Claims 9, 11 and 17 have been canceled.
	Claims 1, 6, 12 and 15-16 have been amended.

Reasons for allowance
3.	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record, alone or in combination, fail to disclose or render obvious the claims agreed upon in the examiners amendment.  The prior art of record has not taught either individually or in combination and together with all other claimed features “the training circuitry comprises first stride calculation circuitry to calculate first stride wherein discontinuous access instructions are identified as those of the access instructions where the first stride lengths calculated by the first stride calculation circuitry differ from what is stored for those access instructions in the first stride length storage table; the training circuitry comprises second stride calculation circuitry to calculate a second stride length based on the discontinuous access instructions that have been identified; the pattern is based on the second stride length; and in response to a first stride length calculated by the first stride calculation circuitry for a given access instruction differing from what is stored for the given access instruction in the first stride length storage table, the second stride calculation circuitry is adapted to be updated.”
	The closest prior art of record teaches prefetching data for access instructions based on a pattern detected by training circuitry, wherein the training circuitry includes first stride calculation circuitry and second stride calculation circuitry.  In particular, the second stride calculation circuitry is used to calculate a second stride length based on discontinuous access instructions.  For example, Radhakrishnan (PGPUB No. 2016/0054997, cited on PTO-892 filed on 4/9/2021) teaches a prefetcher that uses single stride detectors to calculate first stride lengths for single strides and multi-stride detectors to calculate second stride lengths in order to train a data prefetcher.  In particular, the multi-stride detectors detect stride lengths for discontinuous access instructions because they detect strides for access instructions that are discontinuous to the access instructions that use single strides as detected by the single stride detectors.  However, Radhakrishman does not teach using “…a first stride length storage table in association with the access instructions, wherein discontinuous access instructions are identified as those of the access instructions where the first stride lengths calculated by the first stride calculation circuitry differ from what is stored for those access instructions in the first stride length storage table…and in response to a first stride length calculated by the first stride calculation circuitry for a given access instruction differing from what is stored for the given access instruction in the first stride length storage table, the second stride calculation circuitry is adapted to be updated.”
	While, Iacobovici, USPAT No. 7,487,296 and Chou, PGPUB No. 2017/0010970 (both cited on the pertinent art section below) both teach using a prefetcher which detects multiple strides and uses the different stride values to prefetch data and train a prefetcher.  Both the references additionally discuss that if an entry in a prefetch table is missing for an instruction that a new entry is allocated for the table.  However, neither reference teaches “…a first stride length storage table in association with the access instructions, wherein discontinuous access instructions are identified as those of the access instructions where the first stride lengths calculated by the first stride calculation circuitry differ from what is stored for those access instructions in the first stride length storage table…and in response to a first stride length calculated by the first stride calculation circuitry for a given access instruction differing from what is stored for the given access instruction in the first stride length storage table, the second stride calculation circuitry is adapted to be updated” as claimed in independent claims 1 and 16.
	Therefore, the prior art of record has not taught either individually or in combination and together with all other claimed features the limitations discussed above.  Furthermore, while some limitations may be broadly disclosed in the references above, the specific combination of limitations would not be obvious as claimed absent impermissible hindsight.
As all previously presented and potential rejections under 35 U.S.C 103 and 112 have been overcome by the changes in the amendment filed on 11/3/21 and the examiner’s amendment, the application is now in condition for allowance.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Iacobovici, USPAT No. 7,487,296 for teaching a multi-stride prefetcher that fetches data using either a single stride or multiple stride
Meier, USPAT No. 6,076,151 for teaching a stride prefetch unit that determines if an access instruction includes a corresponding recorded stride, if it does then the stride is used for prefetching.  If it does not include a corresponding recorded stride a stride is allocated and learned for the access instruction
Chou, PGPUB No. 2017/0010970 for teaching a hardware data prefetcher, with a prefetch learning table, used to detect recurring patterns of strides in load instruction sequences.  Wherein the recurring strides may include a single constant stride or two or more different strides.
Chou, PGPUB No. 2012/0131311 for teaching prefetching a predicted instruction cache line associated with a discontinuous instruction cache access

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692. The examiner can normally be reached M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY P CARMICHAEL-MOODY/Examiner, Art Unit 2183